UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 98-2095



JAMES P. MIXON, JR.,

                                                Plaintiff - Appellant,

            versus


RUSSELL    E. BOOKER, JR., Division of      Vital
Records;   CHERYL S. ANDREWS, Division of   Vital
Records;    DEBORAH LITTLE, Division of     Vital
Records;    HELEN SWORDOUT, Division of     Vital
Records,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-22-2)


Submitted:    September 30, 1998            Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Mixon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James P. Mixon, Jr., appeals the district court’s order

denying in forma pauperis status in his civil action. The denial of

in forma pauperis status is an immediately appealable order. See

Roberts v. United States District Court, 339 U.S. 844, 845 (1950).

We have reviewed the record and the district court’s order and find

no abuse of discretion. We therefore affirm the order. Mixon v.

Booker, No. CA-98-22-2 (E.D. Va. July 22, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2